Citation Nr: 0411621	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-15 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
dysarthria, status post left carotid endarterectomy.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that granted entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 for dysarthria, status post left 
carotid endarterectomy, and assigned an initial 
noncompensable evaluation, effective June 21, 2002.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In his June 2003 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing conducted before a 
Veterans Law Judge at the local VA office.  In a statement 
filed at the RO in September 2003, however, the veteran 
withdrew this request.  Under the circumstances, the Board 
determines that the veteran's request for a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's dysarthria, status post left carotid 
endarterectomy, is manifested by moderate incomplete 
paralysis of the seventh facial (cranial) nerve.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
dysarthria, status post left carotid endarterectomy, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8207 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim for a 
higher initial evaluation for his dysarthria, status post 
left carotid endarterectomy, and that the requirements of the 
VCAA have in effect been satisfied.

In September 2002, the veteran was provided with a VA 
examination to determine the nature and extent of his 
dysarthria, status post left carotid endarterectomy, and to 
obtain an opinion as to the etiology of this condition.  VA 
has also associated his pertinent VA and private treatment 
records, and he has been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notified him of the evidence 
needed to prevail on the claim.  In addition, the veteran has 
submitted argument in support of this claim.  Although he was 
not provided with an RO letter specifically notifying him of 
the VCAA and the evidence needed to substantiate his claim 
and offering to assist him in obtaining any relevant 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), in light of this decision, in which the Board agrees 
with the veteran and grants his claim of entitlement to an 
initial rating of 10 percent for his dysarthria, status post 
left carotid endarterectomy, he is not prejudiced by the 
Board's review of this claim on the basis of the current 
record.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
The Board will therefore proceed with the consideration of 
this case.  

Background and Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where entitlement to VA compensation has just been 
established.  In the former case, the Court held in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), that the current level 
of disability is of primary importance when assessing an 
increased rating claim.  In the latter case, however, where, 
as here, the veteran has expressed dissatisfaction with the 
assignment of an initial rating, the Francisco rule does not 
apply; rather, the VA must assess the level of disability 
from the date of initial application for VA compensation 
benefits and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In a May 2003 rating decision, the RO established the 
veteran's entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for dysarthria, status post left carotid 
endarterectomy, and assigned an initial noncompensable 
evaluation under hyphenated Diagnostic Code 8299-8207, 
effective June 21, 2002, the date of receipt of the claim.  

In numerous statements, the veteran maintains that his 
dysarthria, status post left carotid endarterectomy, warrants 
a compensable evaluation because he has numbness and 
tightness on the left side of his chin, which he asserts 
indicates most closely approximates moderate incomplete 
paralysis.  Thus, he argues that the condition should be 
rated as 10 percent disabling.

Private treatment records from the department of speech 
therapy at Rome Memorial Hospital, dated from March to June 
2002, reflect that the veteran reported that, following the 
December 2001 VA surgery, he began suffering from numbness on 
the left side of his face, drooling from his mouth, and 
slurred speech.  The records indicate that he presented 
complaining of having problems manipulating his tongue and 
with chewing; he also reported suffering from numbness and an 
inability to speak clearly.  The veteran's condition improved 
after the therapy, and in a June 2002 entry, his treating 
speech/language pathologist stated that the evaluation 
revealed that his tongue was within normal functional limits 
for range of motion, strength, and coordination, although he 
continued to suffer from a slight discrepancy between the 
left and right sides in all areas, including appearance.  His 
overall lingual strength had improved from a fair rating to 
one that was within normal limits, notwithstanding the tongue 
deviation.

In September 2002, the veteran was afforded a formal VA 
examination to access his condition.  At the outset of the 
report, the examiner indicated that he had reviewed the 
veteran's claims folder and discussed the pertinent history 
of the veteran's disability.  The examiner reported that the 
private speech therapy treatment records showed that the 
veteran's drooling of the mouth, speech difficulty and tongue 
weakness had "more or less resolved," but indicated that he 
needed to continue with speech therapy to maintain the 
improvement.

The examination revealed that the veteran had full range of 
motion of his tongue without weakness, and that his speech 
was "okay."  The examination further disclosed, however, a 
discrete area of approximately two inches of sensory deficit 
below the chin on the left side of his face.  The examiner 
noted that although the veteran's drooling, speech 
difficulties and problems manipulating his tongue had 
resolved, he continued to have numbness.  Finally, he 
recommended that the veteran be followed by a neurologist.

VA outpatient treatment records, dated in 2003, reflect 
findings consistent with that noted in the September 2002 VA 
examination report.

The evaluation for 7th (facial) cranial nerve paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis of the involved nerve.  
A 30 percent evaluation is warranted for complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8207, and Note.  

After a careful review of the medical evidence and the 
veteran's contentions, because the veteran suffers from 
sensory deficits on the left side of his chin, the Board 
agrees with the veteran that his dysarthria, status post left 
carotid endarterectomy most closely approximates the criteria 
for a 10 percent rating under Diagnostic Code 8207 for 
moderate incomplete paralysis.  

The Board further finds that an initial evaluation in excess 
of 10 percent is not warranted as the evidence indicates that 
his tongue is within normal functional limits for range of 
motion, strength, and coordination.  In addition, the 
evidence does not show that at any time since the effective 
date of entitlement to VA compensation benefits, the 
veteran's dysarthria, status post left carotid 
endarterectomy, has been productive of any manifestation 
other than numbness, that is, he does not report drooling, 
having food falling from his mouth, an inability to speak or 
diminished reflexes.  Moreover, the veteran does not contend 
otherwise, and indeed, as noted above, maintains that an 
initial 10 percent rating is appropriate for this disability.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's dysarthria, status 
post left carotid endarterectomy, reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 10 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
entitlement to VA compensation benefits.  Moreover, the 
condition is not shown to warrant frequent, or indeed any, 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial 10 percent rating for dysarthria, status post left 
carotid endarterectomy, effective June 21, 2002, is granted, 
subject to the law and regulations governing payment of 
monetary benefits.  



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



